Citation Nr: 9919256	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel



INTRODUCTION

The veteran had active service from October 1977 to June 
1986.

In June 1994, he claimed service connection for rheumatoid 
arthritis.  This appeal arises from a September 1995 rating 
decision of the Washington, DC, Regional Office (RO) that 
denied the claim.

On his February 1996 VA Form 9, the veteran requested a 
Central Office hearing.  One was scheduled for October 1, 
1997, but he failed to appear for it.

In a December 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the case for further development of the 
evidence.


FINDING OF FACT

The claim for service connection for rheumatoid arthritis is 
not plausible under the law, as it is not accompanied by 
adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for rheumatoid arthritis is 
not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

In June 1994, the veteran filed a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) claiming service 
connection for rheumatoid arthritis.  He reported treatment 
for that disorder at Keesler Air Force Base in April 1982, 
and at Kaiser Permanente since 1990.  In June 1994, the RO 
generated a VA Form 3101, Information Request, seeking the 
veteran's service medical records.  In March 1995, the RO 
generated a supplemental VA Form 3101.  In an April 1995 
response, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records had been 
sent to the RO on September 27, 1994.  Those records, 
however, have not been associated with the file.

In response to a July 1994 request from the RO, Kaiser 
Permanente, the veteran's health care provider, submitted 
records of his treatment, the earliest of which were dated in 
January 1992.  At that time, the veteran complained of 
erythematous, raised, pruritic lesions over the back and 
extremities.  Past medical history included hypertension 
since his early twenties; asthma, with the last attack two 
weeks earlier; and questionable migratory arthritis.  Records 
from March and April 1992 showed treatment for asthma.

In May 1992, the veteran complained of joint pain and 
swelling.  Examination of the extremities showed synovitis in 
the ankles and hands.  The assessment was rheumatoid 
arthritis with synovitis.

At a June 1992 rheumatology consultation, the veteran gave a 
history of a diagnosis of rheumatoid arthritis about six 
years earlier.  In addition, the examiner recorded "(? 
Palindromic rheumatism)."  Symptoms migrated from the hands 
to the elbows and then to the knees, hips, and ankles.  He 
was being treated with Motrin, and had recently switched to 
Indocin, with some improvement.  It was noted that there was 
occasional stiffness, recently he had developed hives, and 
currently there was slight swelling of the right ankle.  On 
examination, there was full range of motion of the upper 
extremities, good grip, slight effusion of the right third 
proximal interphalangeal joint, a rheumatoid nodule in the 
left elbow, no effusion in the knees, and swelling of the 
right ankle at the lateral malleolus.  The impression was 
palindromic rheumatoid arthritis that seemed to be evolving 
to classic rheumatoid arthritis.


In April 1993, the veteran was seen for palindromic 
arthritis.  It was noted that he had had pneumonia two months 
earlier, increased symptoms thereafter, and two flare-ups 
during the preceding four months.  In March 1993, rheumatoid 
factor was positive at 1:1,250 and the sedimentation rate was 
57 (reference range 0-15).  Recently, most symptoms were in 
the right hip and knee with edema in the lower extremities.  
On examination, there was swelling in the right hand, both 
wrists, swelling and warmth in the right knee, and extreme 
pain on internal rotation of the right hip.  The impression 
was increased symptoms of rheumatoid arthritis.

April 1993 X-rays of the veteran's hands, hips, knees, 
ankles, and feet were normal, except for evidence of severe 
soft tissue swelling over the dorsa of the feet and the 
malleoli of the ankles.

An August 1993 bone scan showed rheumatoid arthritis in the 
hips and knees.

August and November 1993 treatment records showed increased 
symptomatology in the hips and knees, but no symptoms in the 
upper extremities.  A February 1994 treatment record noted 3+ 
synovitis in the hands and wrists, pain with internal or 
external rotation of the hips, and effusion of the knees 
bilaterally.  His medication was changed.  In March, the 
sedimentation rate was 16, and a treatment record noted no 
effusion in the knees, wrists were normal, and synovitis in 
the hands was 1-2+.  In April, medication was changed again.  
In June, the sedimentation rate was 7, and, in July, symptoms 
improved but swelling was noted in the hands and lower 
extremities.

In the January 1996 Statement of the Case, and also in 
correspondence of the same month, the RO asked the veteran 
for treatment records from his first postservice year.  In 
his February 1996 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board in Washington, DC, and 
argued that his claim should not have been denied based on 
lack of evidence of rheumatoid arthritis in service medical 
records when those records are missing and were not reviewed.


In a February 1997 statement, his representative reiterated 
the veteran's request for a Central Office hearing.  In a May 
1997 letter, the veteran was notified that the hearing he had 
requested would be convened on October 1, 1997.  However, he 
failed to appear for the hearing, and has not requested that 
it be rescheduled.

In a December 1997 decision, the Board, noting the heightened 
duty to assist with development of the evidence when service 
medical records are missing through no apparent fault of the 
veteran, remanded the appeal to the RO.  The veteran was 
advised of possible alternate sources of evidence, such as 
statements from military medical personnel, statements from 
service comrades, letters written by the veteran to friends 
or family while he was in service, pharmacy prescription 
records, employment or insurance examinations, and medical 
evidence from health care providers.  With regard to evidence 
from health care providers, the Board noted that the earliest 
records in the file dated from 1992 and that earlier records, 
particularly records dating from 1986 and 1987, could be 
relevant and helpful.  The RO was directed to contact the 
veteran for names and addresses of all postservice health 
care providers, and to obtain, from any providers so 
identified, records of the veteran's treatment.  In addition, 
the RO was also directed to contact the veteran for the dates 
of in- and outpatient treatment in service, and to seek 
clinical records of any such treatment.

In a February 1998 letter, the RO advised the veteran of 
alternative evidence he could submit, asked him for the dates 
and locations of in- and outpatient treatment in service, and 
asked him for the names and addresses of doctors who had 
treated him after service.  The veteran failed to respond to 
the RO request for information.  Also in February, the RO 
requested the veteran's service clinical records from NPRC.  
In March, NPRC responded that records previously filed there 
had been transferred to the Washington, DC, RO.  In August, 
the RO requested records from the hospital at Keesler Air 
Force Base.  Later that month, the hospital reported that 
none of the veteran's treatment records were on file there.




Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  Indeed, if the claim is not well 
grounded, the Board is without jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court 
has made it clear that it is error for the Board to proceed 
to the merits of a claim that is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West,        U.S.       , 118 S. Ct. 2348, 141 L. 
Ed.2d 718 (1998).  Thus, the threshold question in any case 
is whether the claimant has presented a well-grounded claim.

A well grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Here, the veteran contends that he was treated for rheumatoid 
arthritis in service in April 1982.  However, his service 
medical records are missing, they cannot be used to verify 
his contention, and the Board must determine the weight that 
contention should be accorded.  We are guided, in making that 
determination, by several principles, some of which are noted 
above.

First, evidentiary assertions by the veteran are cloaked with 
credibility for the limited purpose of determining whether a 
claim is well grounded.  King, supra.  However, the cloak of 
credibility falls away if those evidentiary assertions are 
beyond the veteran's competence.  Id.  The reason for that is 
that lay persons (i.e., persons without medical training or 
expertise) are not competent to offer evidence of medical 
diagnosis or etiology .  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993); Grover v. West, 12 Vet.App. 109, 112 (1999).  On 
the other hand, lay persons are always competent to provide 
evidence of symptomatology.  Routen v. Brown, 
10 Vet.App. 183, 186 (1997), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied,        U.S.       
, 119 S.Ct. 404, 142 L.Ed.2d 328 (1998) (table).  Finally, 
the bare transcription of history provided by a lay person is 
not transformed into competent medical evidence merely 
because the transcriber happened to be a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406 (1995).

In this case, the veteran told his doctor, in June 1992, that 
he was diagnosed with rheumatoid arthritis about six years 
earlier; he then said, on his June 1994 claim, that he was 
treated for rheumatoid arthritis in service in April 1982.  
While these statements are not entirely consistent, and that 
fact does not augur well for either of them, they were made 
in different contexts and the situations in which they were 
made warrant some consideration.

The June 1992 statement suggested that rheumatoid arthritis 
was diagnosed in 1986.  That statement, made by the veteran 
to a treating physician at a time when the only apparent 
motive was to inform the doctor, would seem to be entitled to 
some weight.  On the other hand, it is not competent medical 
evidence.  LeShore, supra.  The June 1994 statement was that 
rheumatoid arthritis was diagnosed in April 1982.  That 
statement, made by the veteran on his claim after the 
diagnosis of rheumatoid arthritis was well established, may 
be entitled to credibility unless its substance is deemed to 
be beyond his competence.  King, supra.  Both statements 
referred to diagnosis and neither described symptoms.  It is 
difficult to see why the earlier statement should be accorded 
no weight and the later one deemed credible, particularly in 
light of the contexts in which they were made.  Accordingly, 
we find that neither statement establishes, not even for the 
limited purpose of determining whether the claim is well 
grounded, that the veteran incurred rheumatoid arthritis in 
service or within the first postservice year.

Moreover, as discussed above, when the veteran's contentions 
cross the line between lay descriptions of symptoms he has 
experienced, and medical conclusions drawn from that lay 
experience, his lack of professional medical expertise 
deprives his assertions of any validity.  See Clyburn v. 
West, 12 Vet.App.296, 301 (1999), holding that where "the 
issue at hand is one of etiology, and there is no medical 
evidence that [the veteran's] current condition . . . is the 
same condition or related to the . . . problems he 
experienced while on active duty . . . the appellant has not 
submitted a well-grounded claim."  Although the veteran is 
competent to testify to the pain he has experienced since 
active service, he is not competent to testify to the fact 
that what he experienced in service and since service are the 
same or related disorders.  The veteran's assertions of 
medical causation, sincere though they may be, are not 
probative because lay persons are not competent to offer 
medical opinions.  See also Bostain v. West, 11 Vet.App. 124, 
127 (1998) (holding that "lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus").

This finding is related to the next issue:  the missing 
service medical records.  When service medical records are 
missing, the veteran is entitled to an explanation as to how 
service records are maintained, why the search undertaken 
constitutes a reasonably exhaustive one, and why further 
efforts are not justified.  Dixon v. Derwinski, 3 Vet.App. 
261, 264 (1992).  When an individual is separated from active 
service, his or her service medical records are transferred, 
in due course, to NPRC.  If the veteran later seeks service 
connection for a disability, the RO submits a request for the 
records and NPRC transfers them to the RO.  Documents of 
record in this case suggest that the veteran's service 
medical records were requested by the RO in September 1994 
and sent that same month by NPRC.  It appears that, between 
NPRC and the RO, the records were lost.

The fact that service medical records are missing does not 
require that service connection be granted, but it does give 
rise to a heightened duty to assist.  Moore v. Derwinski, 1 
Vet.App. 401, 406 (1991).  It also requires that the veteran 
and the RO work together to gather alternative evidence, 
because the duty to assist is not a one-way street.  Wamhoff 
v. Brown, 8 Vet.App. 517 (1996).  In response to the 
heightened duty to assist, and in an effort to locate 
alternative evidence, the RO, in January 1996, asked the 
veteran for information regarding his treatment for arthritis 
during his first postservice year.  The veteran did not 
respond.  The Board, in our December 1997 decision, remanded 
the case with direction to the RO and advice to the veteran.  
Thereafter, the RO wrote to the veteran regarding other 
possible sources of evidence and again asked for information 
regarding his postservice treatment.  The veteran again 
failed to respond.

Finally, the 1997 Board decision directed the RO to seek 
ancillary records, such as Morning Reports, that would show 
that the veteran was unavailable for duty due to illness, 
although such records would only be helpful to pinpoint 
periods of hospitalization.  The RO went further, made direct 
contact with the hospital at Keesler Air Force Base, and 
learned that there is no record that the veteran was ever 
hospitalized there.  We find that every possible source of 
information available to VA has been explored, and that the 
veteran has failed to provide information regarding treatment 
for rheumatoid arthritis between 1986 and 1992.

Information regarding treatment for rheumatoid arthritis 
between 1986 and 1992 is important and, in the absence of 
service medical records, critical.  Chronic diseases are 
presumed to have been incurred in service if manifested to a 
compensable degree in certain veterans during certain periods 
following service.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Here, arthritis would be presumed to 
have been incurred in service if manifested to a compensable 
degree during the veteran's first postservice year.  Thus, 
with the aid of the foregoing presumption, service connection 
could be established with proof of a current disability and 
evidence that it was manifested to a compensable degree 
during the first postservice year.

In addition, information regarding treatment for rheumatoid 
arthritis between 1986 and 1992 could be important to show 
continuity.  See 38 C.F.R. § 3.303(b).  Evidence of 
continuity of symptomatology can provide the nexus needed to 
connect a current disability to service.  Savage v. Gober, 10 
Vet.App. 488, 495-97 (1997).

Where service medical records are missing through no fault of 
the veteran, VA has a heightened obligation to consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365 (1991).  The rule cannot be invoked to reconcile 
contradictory evidence or an actual conflict in the evidence 
but, when there is an approximate balance between positive 
and negative evidence, that balance gives rise to a 
substantial doubt and such a doubt must be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Here, however, under the present state of the record, there 
is only evidence of a current disability first manifested six 
years after service, and there is no medical evidence linking 
it to service.  Thus, the positive and negative evidence is 
not in equipoise, and the benefit-of-the-doubt rule is not 
applicable.





ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

